Citation Nr: 1420958	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  10-24 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for disabilities of the right and left hips, to include as secondary to service-connected lumbar spine disability.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1957 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated March 2009 and October 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's claims.

In April 2012, the Veteran presented sworn testimony during a personal hearing in Columbia, South Carolina, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims file.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the currently diagnosed right and left hip disabilities are as likely as not related to his active duty service.

2.  The competent medical evidence of record supports a finding that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Disabilities of the right and left hips were incurred in the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154, 5107 (West 2002 & West Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).
2.  The criteria for a total disability rating based on individual unemployability due to the service-connected disabilities have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Entitlement to service connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303(b).  Any condition not encompassed by Section 3.303 (b) requires a medical nexus. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).

Here, the Veteran asserts that he has disabilities of the right and left hips that were incurred during his military service.  See, e.g., the April 2012 Board hearing transcript.  Specifically, he maintains that he sustained these disabilities after he fell down a flight deck ladder.  Id at pgs. 3-5.  The Board has thoroughly reviewed the record and concludes that the evidence supports a finding that the Veteran's currently diagnosed right and left hip disabilities were incurred during his active duty service.

The Board recognizes that the Veteran has alternatively asserted entitlement to service connection for left and right hip disabilities as secondary to the service-connected lumbar spine disability.  See the April 2012 Board hearing transcript.  However, as the Board finds sufficient evidence of service connection on a direct basis, the Veteran's secondary service claim need not be discussed herein.

The Veteran's service treatment records (STRs) show that he was treated for low back pain after a fall from an "upper deck" ladder in November 1976.  It was further noted that the low back pain continued from mid-back to right flank and "radiates laterally along the distribution of the superficial cutaneous nerve.  Pain does not follow sciatic distribution."  See the STR dated November 1976.  A July 1977 STR noted low back pain with radiation to the right hip for a few seconds every two to three days.  A June 1980 STR noted the Veteran's complaints of low back pain with an "ache down both legs."  The Veteran's June 1980 service separation examination did not document any abnormalities with respect to his right or left hips.

A VA examination conducted in July 1992 documented the Veteran's report of "chronic recurrent low back pain with mild paresthesias in the region of the buttock and posterior thigh, but no true radiculopathy."
Private treatment records dated in August 2000 noted right hip and leg pain; the Veteran was diagnosed with "low back pain with right sciatica" at that time.  VA treatment records dated in February 2001 documented the Veteran's complaints of back pain radiating to his legs.  In a May 2003 VA examination report, the examiner diagnosed the Veteran with discogenic low back pain and further stated, "I do not know how to explain the left circumferential thigh numbness, but I do not think this is coming from his back."

In an April 2008 letter, Dr. V.S. stated that the "vast majority of [the Veteran's] pain is in the right buttock and hip area and occasionally extends into the groin . . . He denied any true radicular pain."

A VA treatment record dated in October 2009 noted a diagnosis of osteoarthritis of both hips.  Private treatment records demonstrate that the Veteran has a total right hip arthroplasty in October 2010.

In a May 2010 letter, Dr. W.O. noted that the Veteran experiences bilateral hip pain and received relief from intra-articular hip injections done on a prior visit.  Dr. W.O. continued, "[t]his has given him mostly relief of the pelvic, hip, and groin pain but not so much the lower back.  I reminded him that these two are connected in that he has multilevel disc and facet disease in the lumbar spine as well as osteoarthritis and bursitis of the hip."  See the May 2010 letter from Dr. W.O.

The Veteran was afforded a VA examination in April 2011 as to his hip claims.  The examiner documented diagnoses of left hip degenerative joint disease (DJD) and right hip status-post total hip arthroplasty.  With respect to the question of medical nexus, the examiner noted that the Veteran complains he has had groin pain for some time.  He opined, "it is very possible that this was overlooked given that he does have lumbar spine pathology which is objectively quantifiable, and back pain can definitely mask the symptoms of hip arthritis."  He continued, "[t]he patient had differential hip injections which gave him some relief and proceeded to have a hip replacement on the right which totally resolved the groin pain he had been feeling, so it is very likely he had preexisting hip arthritis."  The examiner further explained, 
I do not see any radiographs of the hips that were obtained while he was on active duty, so it is difficult to say how severe his hip arthritis was while on active duty . . . Additionally, the patient's history of a positive rheumatoid factor, although it does not appear that anything else was done about that, could have some degree of effect on the degeneration of hips.

So, the short answer is, given his current claims file, and the information that is currently available, I do not see any evidence that his hip arthritis was related to his symptoms on active duty; however, given that the patient has a long history of lumbar back pain and radiculopathy, it is very possible that this was overlooked or his symptoms were masked while on active duty because these things often do coincide.

See the VA examination report dated April 2011.

The Veteran also provided personal testimony in support of his right and left hip disability claims.  See, e.g., the April 2012 Board hearing transcript.  Significantly, he described bilateral hip symptomatology including pain, which began during his military service and continued thereafter.  Id. at pgs. 3-6.

Accordingly, the Board has weighed the probative evidence of record and finds that the evidence of record is at least in equipoise as to whether the right and left hip disabilities are a result of the Veteran's military service.  The benefit of the doubt rule is therefore for application as to these issues.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  The Board will resolve this reasonable doubt in the Veteran's favor and finds that the evidence supports the grant of service connection for disabilities of the right and left hips.  See 38 U.S.C.A. § 5107 (West 2002).




II.  Entitlement to a TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2013).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2013).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  See 38 C.F.R. § 4.16(a) (2010).  The Court noted the following standard announced by the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  See Moore, 1 Vet. App. at 359.

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

A total disability rating for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a) (2013).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2013).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment cause by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

Here, as was discussed above, TDIU may be awarded on a schedular or extraschedular basis.  In this case, only the schedular basis need be considered.

The Veteran's service-connected disabilities are:  degenerative disc disease (DDD) of the lumbar spine evaluated at 40% disabling; diabetic nephropathy at 30%; diabetes mellitus, type II, with bilateral cataracts at 20%; tinnitus at 10%; radiculopathy of the right lower extremity at 10%; residuals of fracture, distal phalanx, left fifth finger, at 0%; residual of right knee fracture at 0%; hearing loss, left ear, at 0%; and erectile dysfunction at 0%.

The Veteran's combined disability rating is 70 percent, with one of his disabilities being at least 40 percent disabling.  Therefore, the service-connected disabilities meet the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a).  The question thus becomes whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2013).

As discussed above, the Board has herein granted service connection for right and left hip disabilities; therefore, the RO has not yet assigned disability ratings.  However, as the Veteran already meets the schedular criteria for TDIU, the Board may decide the issue of entitlement to a TDIU.

The Veteran has stated that he is unemployed and incapable of working due to his service-connected disabilities.  See, e.g., the April 2012 Board hearing transcript.  Notably, he has identified his service-connected lumbar spine disability as the primary cause of his unemployability.  Id at pgs. 9-12.  For reasons stated immediately below, the Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities, specifically DDD of the lumbar spine, render him unable to secure and follow a substantially gainful occupation.

The Veteran was afforded a VA examination in July 2007 to address his service-connected lumbar spine disability.  The examiner noted the Veteran's report of daily low back pain, which radiates to his right leg and hip.  The Veteran stated that he can walk "a maximum of two to three blocks and he states, in the past twelve months, he has had twenty to twenty-five incapacitating episodes."  The Veteran reported that he last worked in April 2005.  The examiner further noted that, "[i]n his work activities, he does state that he experienced constant back pain and, in his daily living, he eliminated all strenuous activites.

In a July 2007 VA examination report, the examiner noted the Veteran's report that his diabetes mellitus, type II, affects his activities of daily living in that he experiences fatigue.

In an August 2007 VA treatment record, the Veteran reported that he is unable to work due to back pain.  An April 2008 VA treatment record noted that the Veteran's back pain has progressed over the past years and is aggravated by activity.

The Veteran was afforded a July 2008 VA examination which addressed his service-connected right knee disability.  In his report, the VA examiner noted the Veteran's assertion that he retired earlier than he wanted, in part, due to this condition.  Specifically, the Veteran stated that the knee affected his mobility and the pain affected his concentration.

In a November 2008 statement, the Veteran clarified that he stopped working due to back pain.  See also the Veteran's statement dated February 2009.

With respect to the service-connected lumbar spine disability, the Veteran was afforded a VA examination in March 2010, at which time the examiner reported that the Veteran is no longer employed; "[h]e used to work for the State of South Carolina Department of Veterans Affairs and also Lawrence County Department of Veterans Affairs, but was unable to continue working due to effect on his concentration from pain and his limited mobility."  The examiner continued that the Veteran "has flare-ups every day that is severe 9/10, and will last at least an hour."  Range of motion of the lumbar spine is as follows:  flexion to 30 degrees with pain; extension to 10 degrees with pain; left and right lateral flexion to 14 degrees with pain; and left and right lateral rotation to 26 degrees with pain. 

In support of his contentions of unemployability, the Veteran submitted a February 2009 letter from his treatment provider, Dr. W.O., who indicated that the Veteran has "severe osteophytic disc complexes at L4-5 and L5-S1 that resulted in severe right neuroforaminal stenosis."  He opined that "[t]he patient is currently, in my medical opinion, disabled and unable to work on a daily basis."  Dr. W.O. explained, "[h]is lumbosacral neuritis is only going to intensify with age and worsening of his arthritis.  He has proven refractory to injection therapies in the past and has proven to be so again this time."

As indicated above, a finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2013).  "Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore, 1 Vet. App. at 358.

Accordingly, Dr. W.O. has indicated that the Veteran's service-connected DDD of the lumbar spine precludes employability.  This evidence is not inconsistent with the findings of the March 2010 VA examiner who noted that the service-connected lumbar spine disability had a significantly negative impact on the Veteran's ability to seek and maintain employment.

As indicated above, there is little evidence to indicate that the Veteran's other service-connected disabilities including diabetic nephropathy, diabetes mellitus, type II, with bilateral cataracts, tinnitus, radiculopathy of the right lower extremity, residuals of fracture, distal phalanx, left fifth finger, residual of right knee fracture, hearing loss, left ear, erectile dysfunction, and bilateral hip disabilities render him incapable of maintaining substantially gainful employment.

Accordingly, the medical evidence supports a finding that the Veteran's service-connected DDD of the lumbar spine is productive of significant symptomatology which can be said to preclude employability.  Based on the above analysis, the Board therefore concludes that a grant of a TDIU is warranted under 38 C.F.R. § 4.16(a).  In conclusion, for the reasons and bases expressed above, the Board finds that the Veteran's claim of entitlement to a TDIU is warranted on a schedular basis.  The benefit sought on appeal is therefore granted.








ORDER

Entitlement to service connection for disabilities of the right and left hips are granted.

Entitlement to a TDIU is granted.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


